Case: 1:20-cv-06070 Document #: 1 Filed: 10/12/20 Page 1 of 4 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS PENSION FUND,
TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS WELFARE FUND,
TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS DEFERRED SAVINGS
FUND, TRUSTEES OF THE CHICAGO
PAINTERS AND DECORATORS
APPRENTICESHIP FUND, TRUSTEES OF
THE CHICAGO PAINTERS AND
DECORATORS SCHOLARSHIP FUND,

)
)
)
)
)
)
)
)
)
) No. 20-cv-6070
)

AND TRUSTEES OF THE CHICAGO )
)
)
)
)
)
)
)
)
)
)

PAINTERS AND DECORATORS JOINT
COOPERATION TRUST FUND,

Plaintiffs,
Vv.
JAB DESIGN AND RESTORATION, LLC, an
Illinois limited liability company.
Defendant.
COMPLAINT
Plaintiffs, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
PENSION FUND; TRUSTEEES OF THE CHICAGO PAINTERS AND DECORATORS
WELFARE FUND; TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
DEFERRED SAVINGS TRUST FUND; TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS JOINT APPRENTICESHIP FUND; TRUSTEES OF THE CHICAGO
PAINTERS AND DECORATORS SCHOLARSHIP FUND; AND TRUSTEES OF THE

CHICAGO PAINTERS AND DECORATORS JOINT COOPERATION TRUST FUND, by

their attorneys, Donald D. Schwartz, Paul M. Egan, James R. Anderson, Brian C. James, Grant
Case: 1:20-cv-06070 Document #: 1 Filed: 10/12/20 Page 2 of 4 PagelD #:2

R. Piechocinski, and ARNOLD AND KADJAN LLP, complain against Defendant JAB DESIGN
AND RESTORATION, LLC, an Illinois limited liability company, as follows:
Jurisdiction and Venue

1. a. Jurisdiction of this cause is based on Section 502 of the Employee
Retirement Security Act of 1974, 29 U.S.C. Section 1132, 1145 (“ERISA”), as amended, and 28
U.S.C. Section 1331.

b. Jurisdiction of this cause is based on Section 301 of the National Labor

Relations Act, 19 U.S.C. Section 185, and 28 U.S.C. Section 1331, and federal common law.

2. The Northern District of Illinois is the proper venue pursuant to 29 U.S.C. Section
1132(e)(2) as the Plaintiffs Funds are administered here in this judicial district.

The Parties

3. The Plaintiffs are the TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS PENSION FUND; TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS WELFARE FUND; TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS DEFERRED SAVINGS FUND; TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS APPRENTICESHIP FUND; TRUSTEES OF THE CHICAGO
PAINTERS AND DECORATORS SCHOLARSHIP FUND; AND TRUSTEES OF THE
CHICAGO PAINTERS AND DECORATORS JOINT COOPERATION TRUST FUND (“the
Funds”), and have standing to sue pursuant to 29 U.S.C. Section 1132(d)(1).

4. The Funds have been established pursuant to collective bargaining agreements
previously entered into between the Painters District Council No. 14 and its affiliated locals (the
“Union”) and certain employer associations whose employees are or were covered by one or

more collective bargaining agreements with the Union.
Case: 1:20-cv-06070 Document #: 1 Filed: 10/12/20 Page 3 of 4 PagelD #:3

5. The Funds are maintained and administered in accordance with and pursuant to
the provisions of the National Labor Relations Act, 29 U.S.C. Section 186, ef seg., as amended,
ERISA, 29 U.S.C. Section 1001, ef seg., and also pursuant to the terms and provisions of the
collective bargaining agreements and Declarations of Trust (“Trust Agreement”) which
established the Funds.

6. Defendant JAB DESIGN AND RESTORATION, LLC, (“JAB”) an Illinois
limited liability company, (“JAB”) is an employer engaged in an industry affecting commerce.

The Agreements

re JAB entered into a collective bargaining agreement (“Labor Agreement”) with the
Union on or about May 13, 2020 whereby JAB agreed to be bound by the provisions of the
Labor Agreement and any subsequent agreements negotiated between the Union and certain
employer associations. In the Labor Agreement, JAB also agreed to be bound to the Plaintiffs’
Funds’ Declarations of Trust. A copy of the Labor Agreement is attached as “Exhibit A.”

8. Pursuant to the provisions of the Labor Agreement and Trust Agreements, JAB
is required to make periodic contributions to the Funds for each hour worked by its bargaining
unit employees at the rate and in the manner specified by the Labor Agreement and the Trust
Agreements. In addition, JAB is required to make contributions to the Funds measured by hours
worked by subcontractors performing painters’ or tapers’ work who fail to make contributions to
the Funds.

0. Under the terms of the Labor Agreement and Trust Agreement to which it is
bound, JAB is required to submit all necessary books and records to Plaintiffs’ auditor for the
purpose of determining whether or not JAB is in compliance with its obligation to contribute to

the Funds.
Case: 1:20-cv-06070 Document #: 1 Filed: 10/12/20 Page 4 of 4 PagelD #:4

10... JAB has failed to make contributions to the Plaintiffs for certain work months
during the audit period beginning May 13, 2020.

WHEREFORE, Plaintiffs pray for relief as follows:

A. That JAB be ordered to produce books and records for a fringe benefit
Fund contribution compliance job audit for the period from May 13, 2020 through the present:
and

B. Judgment be entered against JAB and in favor of Plaintiffs, in the amount shown
to be due based by the audit;

C. That Plaintiffs be awarded their costs herein, including audit costs, interest,
reasonable attorneys’ fees and court costs incurred in the prosecution of this action, together with
liquidated damages in the amount of 20%, and any prior accumulated liquidated damages, all as
provided in the Labor Agreement, Trust Agreements, and 29 U.S.C. Section 1132(g); and

D. Such other and further relief as the Court deems appropriate.

Respectfully submitted,
TRUSTEES OF THE CHICAGO PAINTERS

AND DECORATORS PENSION FUND, et al.,

By: _/s/_ James R. Anderson
One of their Attorneys

 

DONALD D. SCHWARTZ
JAMES R. ANDERSON
BRIAN C. JAMES

GRANT R. PIECHOCINSKI
ARNOLD AND KADJAN LLP
35 East Wacker Drive, Ste. 600
Chicago, Illinois 60601

(312) 236-0415
